DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
In the office action dated November 10, 2020 Examiner wrote:
As of August 18, 2020 no information disclosure statement has been made of record. Examiner reminds the Applicant of their duty under 37 CFR 1.56. See 37 CFR 1.56(C)(3).
As of the writing of this current office action Applicant has not filed an IDS. During a prior art search for this current office action Examiner discovered PgPub US 2018/0062116 A1. The Applicant of this PgPub is the same Applicant of the current application, LG Display Co., Ltd. The above PgPub is material to the patentability of the current claims as will be shown below.

Requirement for information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the title, citation and copy of each publication that is a source used for the description of the prior art in the disclosure.  For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.
In response to this requirement, please provide copies of each publication which any of the inventors authored or co-authored and which describe the disclosed subject matter of:
A display device comprising a reflective electrode on a lower electrode;
A display device comprising resonance layer; and/or
A display device comprising a micro-cavity structure.
In response to this requirement, please provide copies known to, owned by, or otherwise in possession of, by the Applicant and/or assignee which describe the disclosed subject matter of:
A display device comprising a reflective electrode on a lower electrode;
A display device comprising resonance layer; and/or
A display device comprising a micro-cavity structure.
In response to this requirement, please agree or disagree to the stipulation of each of the following assertions of facts:
LG Display Co., Ltd., or its subsidiaries, has other U.S. or foreign patent applications and/or U.S. or foreign patents which are directed to display devices (not limited to TFT, LED, etc.) which contain, or comprise, 1) a lower electrode on a reflective electrode, and/or 2) a resonance layer, and/or 3) a resonance layer comprising a micro-cavity structure.
If yes, Applicant LG Display Co., Ltd. will provide all the above documents on an IDS.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
LG Display Co., Ltd. is aware of display device which contain, or comprise, 1) a lower electrode on a reflective electrode, and/or 2) a resonance layer, and/or 3) a resonance layer comprising a micro-cavity structure in the following types of documents:
NPL ;
Foreign patent documents (including published documents and office actions); and/or
U.S. patent documents (including published documents and office actions) 
If yes to any of the above Applicant is required to provide this information on an IDS.
In response to this requirement, please provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing a display . For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
This information is reasonably necessary for Examiner to render a decision on patentability because Examiner has found a reference (US 2018/0062116 A1) which directly applies to the patentability of the current application as shown below. This reference was not disclosed by Applicant even though the applicant on the reference and the current applicant are the same applicant.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item. 
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action. See Star Fruits S.N.C. v. U.S. 393 F.3d 1277 (Fed. Cir. 2005).




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not provide any description for what the resonance layer is made of. After reviewing the specification Examiner was only able to find that ¶¶ 0086-87 described the resonance layer. Neither of these paragraphs describe what the resonance layer is made out of. Thus, it cannot be said that Applicant has possession of the invention because Applicant has not conveyed to one skill in the art what the material of the resonance layer is.
Remarks dated February 2, 2021
Applicant states on page 8 of the remarks dated February 2, 2021 that the material of the resonance layer is a micro-cavity structure. A micro-cavity structure is not the material of the resonance layer. Further, if the resonance layer is devoid of material, e.g. a true cavity, then how 
Therefore, Examiner is maintaining the written description requirement because this disclosure does not reasonably convey to one of ordinary skill in the art a description of the what the micro-cavity is made out of, and Applicant’s response would require the device to be floating on air. Therefore, the inventors were not in possession of the claimed invention.
Essential subject matter not in claims and/or specification
Claims 5-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing what the material of the resonance layer is. This is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is critical to the essential practice, ability to make, the invention because without the material it would force one of ordinary skill in the art to practice undue experimentation by having to go through an unknown list of materials in order to find one that “may reduce and possible minimize the light of light due to destructive interference in the micro-cavity structure”. Applicant’s specification at ¶ 0086. Examiner notes here that if this was written as a means for function it would suffer the above rejections as the structure (e.g. material(s)) are not disclosed. Further, Applicant provides no other direction to one of ordinary skill in the art other than this statement. Thus, there is 
Examiner maintains this rejection for the same reasons given above for maintaining the written description rejection.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the rejection for claim 14 based upon Applicant’s amendment to claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4,
Claim 4 is indefinite because of the limitation…
a thickness of the bank insulating layer on the second region of the reflective electrode is greater than a thickness of the lower electrode on the second region of the reflective electrode.
According to claim 1 the “second region of the reflective electrode [is] disposed outside [of] the lower electrode.” However, the limitation above appears to require that the lower electrode be on the reflective electrode in the second region. This creates a situation where claim 1 is in conflict with claim 4 because the lower electrode cannot both be in the second region and not be in the second region. This renders the claim indefinite as one of ordinary skill in the art would not know the metes and bounds of the claimed term.
Regarding claim 5,

Examiner maintains this rejection for the same reasons given above for maintaining the written description rejection.

Claims 1-8, and 16
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 16 is/are rejected under 35 U.S.C. 103 as obvious over Lim et al. (US 2013/0001603 A1) (“Lim”), in view of Park et al. (US 2018/0062116 A1) (“Park”).
Examiner note: the claim will be analyzed as a combination of Lim and Park as shown in Examiner’s annotated figure 11 of Lim. This will allow for an easier understanding of how the references are combined. The motivation to combine the references will be found at the end of the claim analysis.

    PNG
    media_image1.png
    408
    613
    media_image1.png
    Greyscale

Regarding claim 1, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
a reflective electrode (A) including a first region (D) and a second region (E) inclined relative to the first region (E is inclined to D); 
a lower electrode (B) on the first region (D) of the reflective electrode(A), 
the second region (E) of the reflective electrode (A) disposed outside the lower electrode (B); 
a bank insulating layer (Lim 130) covering an edge of the lower electrode (B), 
the bank insulating layer (Lim 130) extending onto the second region (E) of the reflective electrode (A); 
an upper electrode (Lim 140) on a portion of the lower electrode (B) exposed by the bank insulating layer (Lim 130), 
the upper electrode (Lim 140) extending onto the bank insulating layer (Lim 130); and 
a light-emitting layer (Lim 135) between the lower electrode (B) and the upper electrode (Lim 140), 
the light- emitting layer (Lim 135) extending between the bank insulating layer (Lim 130) and the upper electrode (Lim 140), 
wherein an optical path (as defined below the prior art teaches this optical path) between the second region (E) of the reflective electrode (A) and the upper electrode (Lim 140) is the same as an optical path between the first region (D) of the reflective electrode (A) and the upper electrode (Lim 140), and 
wherein the optical path of an area is a product of the thickness and the refractive index of a material disposed in the area  (the optical path is so defined in the prior art).

Regarding claim 2, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein a spacing distance between the second region (E) of the reflective electrode (A) and the upper electrode (Lim 140) is different from a spacing distance between the first region (D) of the reflective electrode (A) and the upper electrode (Lim 140).
Regarding claim 3, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein the light-emitting layer (Lim 135) is in contact with the lower electrode (B) and the bank insulating layer (Lim 130).
Regarding claim 4, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein: the refractive index of the bank insulating layer (¶ 0088, where 130 is an organic insulating material. This is the same material that Applicant describes in their ¶ 0057) is smaller than the refractive index of the lower electrode (B, Park 162, ¶ 0067, where 162 is ITO or ZnO; This the same material as Applicant describes in their ¶ 0061; Thus because the prior art teaches the same material it must have the claimed property), and 
a thickness of the bank insulating layer (Thickness of Lim 130) on the second region (E) of the reflective electrode (A) is greater than a thickness of the lower electrode (thickness of B) on the second region of the reflective electrode (See 35 USC § 112(B); the prior art teaches this 
Regarding claim 5, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
a resonance layer (C) between the first region (D) of the reflective electrode (A) and the lower electrode (B), 
the resonance layer (C) being a micro-cavity structure (Park at ¶ 0065), 
wherein the resonance layer (C) extends between the second region (E) of the reflective electrode (A) and the bank insulating layer Lim 130).
Regarding claim 8, Lim teaches at least in figures 4, and 11;
wherein the bank insulating layer (130) includes an inorganic insulating material (¶ 0088).
Regarding claim 16, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein the lower electrode (B) is disposed only on the first region (D) of the reflective electrode (A).


Claims 9-15, and 17
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15, and 17 is/are rejected under 35 U.S.C. 103 as obvious over Lim, in view of Park.
Examiner note: the claim will be analyzed as a combination of Lim and Park as shown in Examiner’s annotated figure 11 of Lim. This will allow for an easier understanding of how the references are combined. The motivation to combine the references will be found at the end of the claim analysis.

    PNG
    media_image1.png
    408
    613
    media_image1.png
    Greyscale

Regarding claim 9, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
a lower electrode (A) on a lower substrate (Lim 50); 
a first bank insulating layer (Lim 110) spaced from the lower electrode (B), 
the first bank insulating layer (Lim 110) having an inclined side surface that faces the lower electrode (Lim figure 11 θ2 shows 110 having an inclined side surface); 
a second bank insulating layer (Lim 130) covering an edge of the lower electrode (B) and on the inclined side surface of the first bank insulating layer (Lim 130 is on said inclined side surface of 110 at θ2); 
a reflective electrode (A) between the lower substrate (Lim 50) and the lower electrode (B), 
the reflective electrode (A) extending between the first bank insulating layer (Lim 110) and the second bank insulating layer (Lim 130); 
a light-emitting layer (Lim 135) on a portion of the lower electrode (A) exposed by the second bank insulating layer (Lim 130); and 
an upper electrode (Lim 140) on the light-emitting layer (Lim 135), 
wherein the inclined side surface of the first bank insulating layer is disposed outside the lower electrode, and 
wherein a thickness ratio (the thickness ration can be an arbitrary number as it is based upon “a portion” of the second bank insulating layer) of a portion of the second bank insulating layer (a portion of Lim 130) disposed on the inclined side surface of the first bank insulating layer (Lim 110) and the lower electrode (A) is the same as the refractive index ratio of the lower electrode (B) and the portion of the second bank insulating layer (Lim 130) (as this relationship 
It would have been obvious to one of ordinary skill in the art to combine Park with Lim and add the resonance layer (C) of Park and the lower electrode (B) of Park to the device of Lim because Park teaches that by doing so one can improve luminous efficacy. ¶ 0005.
Regarding claim 10, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein the portion of the second bank insulating layer (a portion of Lim 130) and the lower electrode (A) are in contact with the reflective electrode (B).
Regarding claim 11, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein the second bank insulating layer (Lim 130; ¶ 0088, where 130 can be inorganic or organic) includes a material different from the first bank insulating layer (Lim 110; ¶ 0080, where 110 can be formed of the same material as 5 or 15; ¶ 0047 where 4 can include a plurality of materials) (based upon the fact that both 130 and 110 can be a plurality of materials they can be different).
Regarding claim 12, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein the first bank insulating layer (Lim 110) includes an organic insulating material (Lim ¶ 0047).
Regarding claims 13-14, 
The limitation,
wherein: the inclined side surface of the first bank insulating layer includes a first region having a first inclination angle, and a second region having a second inclination angle that is smaller than the first inclination angle, and the first region of the first bank insulating layer is between the lower substrate and the second region of the first bank insulating layer,
is directed to the shape of the of the banks of the display device. The disclosure provides no criticality or unexpected results arising from the shape of the banks, and the corresponding layers form on said banks. Thus, absent persuasive evidence the shape of the banks, and all layers formed on said banks are considered a change of change under MPEP  2144.04(IV)(B).
	Likewise claim 14 is directed to the shape of the device and is rejected for the same reasons given above.
Regarding claim 15, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:

wherein the second bank insulating layer (Lim 130) includes a same material as the over-coat layer (Lim ¶ 0065, where at least 55 comprises a silicon compound which is that same as 130 in ¶ 0088).
Regarding claim 17, Lim at least in figure 4 and 11, Park at least in figure 1, and the combination of Lim and Park as shown in Examiner’s annotated figure 11 of park teaches:
wherein the lower electrode (B) is disposed only on a portion of the reflective electrode (A) overlapping a flat surface of the first bank insulating layer (Lim 130) (where A and B are covered by a flat surface of Lim 130).



Potentiality Allowable Subject Matter
The following is a statement of reasons for the indication of potentially allowable subject matter:  
Regarding claim 6,
The prior art does not teach…
wherein a thickness of the resonance layer between the first region of the reflective electrode and the lower electrode is the same as a thickness of the resonance layer between the second region of the reflective electrode and the bank insulating layer,
Regarding claim 7,
The prior art does not teach the resonance layer has contact holes, or vias.
The above are potentially allowable because the prior art does not read upon the limitations of the claim. However, the claims still suffer from 35 USC §§ 112(a) and (b) rejections.
Response to Arguments
Applicant’s amendments to the claims, along with their arguments, have been fully considered. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim, in view of Park above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822